Citation Nr: 1123315	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  07-36 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for residuals, lumbar strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals, right foot plantar fasciitis with hallux valgus.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals, left foot plantar fasciitis with hallux valgus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to May 1975, August 1975 to September 1977, December 1977 to November 1979, and December 1982 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2008, the Veteran testified during a hearing before a Regional Office Hearing Officer at the RO; a transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 30, 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for an initial disability rating in excess of 20 percent for residuals, lumbar strain, is requested.

2.  The Veteran's residuals, right foot plantar fasciitis with hallux valgus, is manifest by no more than objective observation of painful motion.

3.  The Veteran's residuals, left foot plantar fasciitis with hallux valgus, is manifest by no more than objective observation of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 20 percent for residuals, lumbar strain, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for a disability rating in excess of 10 percent for residuals, right foot plantar fasciitis with hallux valgus, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2010).

3.  The criteria for a disability rating in excess of 10 percent for residuals, left foot plantar fasciitis with hallux valgus, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's accredited representative indicated in a written statement submitted on April 30, 2008, that the Veteran wished to withdraw his appeal for a disability rating in excess of 20 percent for residuals, lumbar strain.  Hence, there remain no allegations  of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examination in order to ascertain the current severity of the service-connected disabilities.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The service-connected residuals, right and left foot plantar fasciitis with hallux valgus have each been rated separately under Diagnostic Code 5280, for unilateral hallux valgus.  Under Diagnostic Code 5280, a maximum 10 percent rating is assignable for the residuals of an operation with resection of metatarsal head.  

Alternatively, Diagnostic Code 5280 also allows a maximum 10 percent rating for severe residuals, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background and Analysis

The Veteran underwent a VA fee-basis examination in April 2005.  At that time, the Veteran reported experiencing pain, weakness, stiffness, swelling, and fatigue while at rest and while standing.  He said that his pain was constant.  The report reflects that the Veteran's foot pain had not caused him to miss any time from work.  The examiner observed that the Veteran's gait was normal.  The examiner indicated that the Veteran did not have flatfeet.  Both feet were noted to be tender on palpation.  The examiner indicated that the Veteran did not have clawfeet, contraction of the plantar fascia, or a marked varus deformity.  The examiner noted hammertoes of the fourth and fifth toe bilaterally.  It was further observed that the Veteran developed pain in the soles on walking.  X-rays of the feet revealed a hallus valgus deformity bilaterally.  The diagnosis given was bilateral plantar fasciitis and hallux valgus with pain on motion.

VA outpatient records indicate that the Veteran has complained of bilateral foot pain.  In October 2005, he underwent a VA orthopedic clinic evaluation for shoe inserts.  A November 2005 podiatry note reflects that the Veteran had moderate hallux valgus with pain.  Additional VA podiatry records from May 2006, December 2006, August 2007, and August 2008 show that the Veteran experienced pain in his feet.

Private treatment records from April and May 2005 reflect that the Veteran was treated for bilateral foot pain.  He underwent physical therapy from June 2006 to July 2006, and from March 2007 to May 2007.

On VA fee basis examination in June 2007, the Veteran reported experiencing constant pain.  He rated his pain as an 8 on a 1 (low) to 10 (high) pain scale.  He remarked that at times of pain, he could function with medication.  While standing or walking, he had pain, weakness, and fatigue.  The examiner indicated that the Veteran had a normal gait.  The examiner stated that there was tenderness of the left foot but not the right.  The examiner further found no evidence of painful motion, edema, or atrophy in either foot.  Pes planus and pes cavus were not present.  The examiner found no hammertoes.  Morton's metatarsalgia was not present.  Mild hallux valgus was present bilaterally.  The diagnosis given was bilateral plantar fasciitis with hallux valgus, and degenerative joint disease, left foot.

The Veteran stated on his VA form 9 submitted in November 2007 that he was in constant pain while walking, standing, sitting, and sometimes while lying down.  He remarked that special shoes and inserts occasionally lessened some of the pain.  He believed that therapeutic injection shots had affected the constant pain in his heels.

During his April 2008 RO hearing, the Veteran remarked that he was in constant foot pain.  He felt that the level of pain he experienced varied.  He took medication which helped him cope with the pain.  He related that he could stand for about 30 minutes before he experienced problems.  He said that after leaving active duty, he got a job at the Post Office and was terminated due to not passing a test.  He also felt that his problems with his feet contributed to his inability to stay employed at the Post Office.  He indicated that he could not accept a job that would require him to spend long hours on his feet because of his pain.  He stated that he was currently employed, and his present employer allowed him time to sit down and relax to help with his pain.  He wore orthopedic shoes.  He reported having bunions.  He experienced swelling and numbness in his feet.  

On VA fee-basis examination in August 2008, the Veteran reported experiencing constant pain.  He rated his pain as a 10 on a 1 (low) to 10 (high) pain scale.  His pain was elicited by physical activity, stress, and prolonged standing and walking.  He was able to function with medication.  He reported having pain, stiffness, swelling, and fatigue while at rest, standing, and walking.  It was noted that the Veteran had not been hospitalized for his bilateral foot disability.  The examiner observed no scars as a result of the foot conditions.

The examiner observed callosities in the lateral aspects of the feet bilaterally and indicated that observation was a nonspecific finding which did not require a specific diagnosis.  The examiner further indicated that he was unable to determine if the callosities were secondary to the service-connected foot disorders without resort to speculation.  The examiner found no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  The report reflects the presence of active motion in the metatarsophalangeal joints of the great toes.  The Veteran's gait was normal.  There was no flatfoot deformity.  Palpation of the plantar surface of the feet revealed slight tenderness bilaterally.  Examination of the Achilles tendon revealed good alignment.  The examiner found no clawfeet, dropped forefoot, or marked varus deformity.  The examiner specified that the Veteran did not have hammertoes or Morton's metatarsalgia.  There was bilateral hallux valgus with slight degree of angulation.  The examiner found no hallux rigidus.  It was noted that the Veteran required bilateral shoe inserts.  The examiner gave diagnoses of right foot plantar fasciitis with hallux valgus, and left foot plantar fasciitis with hallux valgus, and degenerative changes of the first metatarsophalangeal joint of the left foot.

Based on the evidence of record, the Board finds that the criteria for the assignment of a disability rating in excess of 10 percent have not been met for the period of the appeal for either his residuals, right foot plantar fasciitis with hallux valgus, or his residuals, left foot plantar fasciitis with hallux valgus.  

According to 38 C.F.R. § 4.71a, Diagnostic Code 5280, the maximum schedular evaluation available for residuals of plantar fasciitis with hallux valgus is a 10 percent evaluation.

As the Veteran is service connected for residuals of plantar fasciitis with hallux valgus, with a separate 10 percent evaluation for each foot, a higher schedular evaluation is not available under 38 C.F.R. § 4.71a, Diagnostic Code 5280.

Specifically as regards the DeLuca factors (identified and addressed hereinabove), the Board notes that throughout the period of appeal the Veteran has reported experiencing foot pain bilaterally.  However, the August 2008 VA fee-basis examiner found no loss of function with repetitive motion due to pain, fatigue, weakness, lack of endurance or incoordination.  

During the examination, the Veteran was able to accomplish the range of motion indicated.  In short, the 10 percent rating appropriately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.  

The Board has considered the Veteran's complaints on examination, but finds them to be consistent with medical findings, that were identified by an impartial medical examiner during the course of the requested examinations.

The Board must also address whether there is any basis for assignment of a higher or separate rating for the service-connected residuals of plantar fasciitis with hallux valgus bilaterally under other potentially applicable diagnostic code.  

In the absence of flatfoot deformity, bilateral weak feet, pes cavus, Morton's disease, or malunion or nonunion of the metatarsal bones, evaluation of the feet under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the feet-DC 5276, 5277, 5278, 5279, or 5283-is not appropriate.  

The Board recognizes that some of the medical evidence reflects that the Veteran has hammertoes on each foot.  For example, the April 2005 VA fee-basis examiner noted hammertoes of the fourth and fifth toe bilaterally.  However, a separate compensable rating for each foot for hammertoe is not warranted, as under Diagnostic Code 5282, all toes unilaterally must be hammertoe (without claw foot) to rate a 10 percent rating.  This is not shown.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5284 allows for higher ratings of 20 percent for moderately severe and 30 percent for severe foot injuries.  However, a higher rating is not warranted under Diagnostic Code 5284 because this would be based on impairment involving the entire foot.  This is also not shown.  See 38 C.F.R. 4.71a.  

Consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disabilities.  

Additionally, the evidence of record does not reflect that the Veteran's service-connected residuals of plantar fasciitis with hallux valgus bilaterally interferes markedly with his employment.  In fact, Veteran testified that he is currently employed and that his employer makes accommodations for his disabilities.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the service-connected residuals of plantar fasciitis with hallux valgus bilaterally, pursuant to Fenderson.  


ORDER

The appeal regarding the claim for an initial disability rating in excess of 20 percent for residuals, lumbar strain, is dismissed.

An increased disability rating in excess of 10 percent for the service-connected residuals, right foot plantar fasciitis with hallux valgus, is denied.

An increased disability rating in excess of 10 percent for the service-connected residuals, left foot plantar fasciitis with hallux valgus, is denied.


REMAND

In an August 2006 letter, the Veteran remarked that a total review of his claim and medical evidence was needed.  He asked that after that review occurs that his disability rating be raised to 100 percent.

This statement appears to raise the issue of entitlement to a TDIU.  On these facts, the claim for a TDIU is essentially a component of the claim for a higher rating for the bilateral foot disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

Thus, after giving the Veteran an opportunity to file a formal claim for a TDIU, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims for higher rating and for a TDIU.

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA contracted examination, by an appropriate physician, at a VA contracted facility.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, render him unable to obtain or retain substantially gainful employment.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  The RO/AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim (to include consideration of 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


